DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2020 was filed after the mailing date of the Final Rejection on July 28, 2020 and before first action on RCE.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Response to Amendment
As a result of the Amendment filed on October 16, 2020, claims 1-30 are pending. Claims 1, 4 and 11 are amended.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Remaining claims 18-30 are met by the same references of Roberson and Chen as set forth in the previous Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberson et al., United States Patent Application Publication No. US 2020/0067495 A1 (filed Nov. 27, 2018; priority to US provisional application US 62/722,798, filed on Aug. 24, 2018).

Regarding claim 25, Roberson discloses a method of configuring a touch sensing system (Roberson, Abstract, Fig. 1, Summary, generally) to control for electromagnetic radiation (EME) (Detailed Description, [0060]), the method comprising: 
providing reference signals for sensing operation, each of the reference signals having a different shape (Detailed Description, [0056-0057], The Vguard guards the capacitance associated with capacitive touch sensing electrodes. The waveform generator may generate the shape of the sensing signal by populating the RAM table with samples of the waveform”); 
(Detailed Description, [0057-0061], “In  some examples, the new waveform generator design also includes saturation circuitry and DC offset circuitry that permits more flexibility in generating the shape of the waveform such as a trapezoidal waveform, for example, to control electromagnetic interference (EMI) emission.”’ See also Fig. 5A-5C, wg_wave_val_pre and Roberson claim 4, “The waveform generator of claim 3, wherein the DC offset circuitry is further configured to output an offset signal to a digital-to-analog converter ( DAC), the DAC configured to output a waveform corresponding to the offset signal.”); and 
storing instructions for generating the reference signal having the optimal shape (Fig. 4, RAM, #312; Detailed Description, [0036-0039]; See also Detailed Description, [0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Roberson et al., United States Patent Application Publication No. US 2020/0067495 A1 (filed Nov. 27, 2018; priority to US provisional application US 62/722,798, filed on Aug. 24, 2018) in view of Teterwak, United States Patent Application Publication No. US 2011/0012618 A1 (cited in the IDS of December 10, 2020). 

Regarding claim 1, Roberson discloses a touch sensing system (See Roberson, Abstract and Summary, generally), comprising:
 a digital-to-analog-converter (DAC) controller configured to output a code for a waveform shape (Detailed Description, [0057], “In  one or more embodiments, the waveform generator may include synchronous digital circuitry that reads digital data from a RAM table and clocks the data into a digital-to-analog converter ( DAC) to create waveforms”), wherein the code or the waveform shape is associated with exhibiting electromagnetic emissions (EME) at the touch sensing system below a limit (Detailed Description, [0060], “In some examples, the new waveform generator design also includes saturation circuitry and DC offset circuitry that permits more flexibility in generating the shape of the waveform such as a trapezoidal waveform, for example, to control electromagnetic interference (EMI) emission”); 
a DAC configured to output a first shaped reference signal responsive to the code output by the DAC controller (Detailed Description, [0063-0065]; Fig. 3; See also Fig. 5A-5C, wg_wave_val_pre and Roberson claim 4, “The waveform generator of claim 3, wherein the DC offset circuitry is further configured to output an offset signal to a digital-to-analog converter ( DAC), the DAC configured to output a waveform corresponding to the offset signal.”); 
(Fig. 2, display driver module, #208; Detailed Description, [0055]);  and a
 touch detector configured to report touches responsive to a changed signal level of the drive signal (Fig. 2, sensor module, #204; Detailed Description, [0053]).  

Roberson does not disclose a touch-sensor driver configured to generate a drive signal for a touch sensor responsive to the first shaped reference signal.
Teterwak, in a similar field of endeavor, discloses a touch sensing system comprising:
 a touch-sensor driver configured to generate a drive signal for a touch sensor (Fig. 1, capacitance-to-amplitude converter, #20; Detailed Description, [0022]; Summary, [0005], “The capacitive sensing system can be implemented as part of any device that utilizes proximity or position, including, but not limited to, proximity and touch sensors such as a remote keyless entry system such as used by automobiles, and devices that utilize a touchscreen display, for example a cellular telephone, a personal digital assistant (PDA), a music player such as an MP3 player, and a computing device”) responsive to the first shaped reference signal from a DAC  (Fig. 1, DAC, #80; Detailed Description, [0025], “The first output is connected to a digital-to-analog converter (DAC) 80, which in turn outputs the analog excitation signal input to the capacitance-to-amplitude converter 20 via a low-pass filter 90. The second output is the digital LO signal input to the hybrid demodulator 30. The phase between the two output signals of the DDS sine wave generator 70 is adjusted to compensate for a phase shift in the capacitance-to-amplitude converter 20. The capacitance-to-amplitude converter 20 is an active circuit having some frequency response in the path from the excitation signal input to the converter output”).

touch-sensor driver, configured to generate a drive signal for a touch sensor responsive to the first shaped reference signal. The motivation to combine these arts is to account for and reduce EME within capacitive sensing systems such as touch screens (See Teterwak, Summary, 0005-0006]), which is in line with the problem to be solved within Roberson and the Instant Invention. The fact that both Roberson and Teterwak disclose touch sensing systems which aims to reduce EME below a certain level makes this combination more easily implemented. 

Regarding claim 2, Roberson discloses  wherein the DAC controller is configured to store sequences of n-bit codes, and wherein the code for the waveform shape output by the DAC controller is a bitstream comprising one of the stored sequences of n-bit codes (Detailed Description, [0057], “In  one or more embodiments, the waveform generator may include synchronous digital circuitry that reads digital data from a RAM table and clocks the data into a digital-to-analog converter ( DAC) to create waveforms. For example, the waveform generator may include a digital block that outputs an 8-bit code that drives the DAC”).  
Thus, it would have remained obvious to have combined Roberson and Teterwak in the same manner as claim 1. 

Regarding claim 3, Roberson disclose wherein at least one other of the stored sequences of n-bit codes is associated with exhibiting EME at the touch sensing system below a different limit (See inter alia, Detailed Description, [0060], [0073]; See also Detailed Description, [0094], showing limits are programmable).  


Regarding claim 4, Roberson discloses wherein the DAC controller is configured to store sequences of n-bit codes, and each of the stored sequences of n-bit codes is associated with a different sampling rate (Detailed Description, [0095], “In one embodiment, the waveform generator 500 may include the RAM table circuitry 512. As discussed above, the RAM table circuitry 512 may store sample of the waveform. In some examples, the RAM table circuitry 512 only stores samples for a half period of the waveform. In some examples, the RAM table circuitry 512 only stores a portion of the sample for the waveform, such as in configurations where the waveform generator 500 is configured to perform interpolation between samples.”).  
Thus, it would have remained obvious to have combined Roberson and Teterwak in the same manner as claim 1. 

Regarding claim 5, Roberson discloses wherein the DAC controller is configured to output a first code for a first waveform shape responsive to a first fundamental frequency (Detailed Description, [0116]) and to output a second code for a second waveform shape responsive to a second fundamental frequency (See Detailed Description, [0081] different frequencies), wherein the first fundamental frequency is associated with a first sampling rate and the second fundamental frequency is associated with a second sampling rate (See Detailed Description, [0081], describing different frequencies; See next Detailed Description, [0095], “In one embodiment, the waveform generator 500 may include the RAM table circuitry 512. As discussed above, the RAM table circuitry 512 may store sample of the waveform. In some examples, the RAM table circuitry 512 only stores samples for a half period of the waveform. In some examples, the RAM table circuitry 512 only stores a portion of the sample for the waveform, such as in configurations where the waveform generator 500 is configured to perform interpolation between samples.”; See also Roberson, Claim 6-- The waveform generator of claim 5, wherein the control signal circuitry comprises a register containing a number of clock cycles in a half period of a waveform, the register being programmable to adjust the number of clock cycles to tune at least one of a period of the waveform and a frequency of the waveform). 
Thus, it would have remained obvious to have combined Roberson and Teterwak in the same manner as claim 1. 

Regarding claim 6, Roberson discloses wherein the DAC controller is configured to: provide a first bit stream based, at least in part, on a first sequence of n-bit codes corresponding to a shape of the first shaped reference signal (Fig. 3, waveform generator, #300; Detailed Description, [0074], “In one embodiment, flexibility when addressing the RAM table 312 enables flexibly changing the period of the waveform. In one or more embodiment, instead of moving one index per rising edge of the waveform generator clock signal, or moving two indices per rising edge of the waveform generator clock signal, a fractional number of indices per rising edge of the waveform generator clock signal may be moved”); and provide a second bit stream based, at least in part, on a second sequence of n-bit codes corresponding to a shape of a second shaped reference signal (Detailed Description, [0074-0077], “…flexibility when addressing the RAM table 312 enables flexibly changing the period of the waveform. In one or more embodiment, instead of moving one index per rising edge of the waveform generator clock signal, or moving two indices per rising edge of the waveform generator clock signal, a fractional number of indices per rising edge of the waveform generator clock signal may be moved. The truncation circuitry 307 in the waveform generator 300 may be configured for dropping certain bits, such as least significant bits (LSBs). The truncation circuitry 307 may include divide-by-64 operation circuitry 306 and floor operation circuitry 308 that enable six fractional bits of accumulation. For example, the divide-by-64 operation circuitry 306 may divide the accumulated PHASE_INC value from the accumulation circuitry 304 and the floor operation circuitry 308 drops a portion of the bits, resulting in factional bits. In some embodiments, the ability to increment the RAM address by a 6-bit fraction allows the waveform generator 300 to increment the RAM address by 1.0156 elements per rising edge of the clock cycle of the waveform generator clock signal. In one or more embodiments, the RAM table 312 may only store information for a single half period of the arbitrary waveform”; See also Fig. 4).  
Thus, it would have remained obvious to have combined Roberson and Teterwak in the same manner as claim 1. 

Regarding claim 7, Roberson discloses wherein the DAC controller is configured to provide the first bit stream at a first rate associated with a first sampling rate, and provide the second bit stream at a second rate associated with a second sampling rate (Detailed Description, [0095], “In one embodiment, the waveform generator 500 may include the RAM table circuitry 512. As discussed above, the RAM table circuitry 512 may store sample of the waveform. In some examples, the RAM table circuitry 512 only stores samples for a half period of the waveform. In some examples, the RAM table circuitry 512 only stores a portion of the sample for the waveform, such as in configurations where the waveform generator 500 is configured to perform interpolation between samples.”; See also Roberson, Claim 6-- The waveform generator of claim 5, wherein the control signal circuitry comprises a register containing a number of clock cycles in a half period of a waveform, the register being programmable to adjust the number of clock cycles to tune at least one of a period of the waveform and a frequency of the waveform). 
Thus, it would have remained obvious to have combined Roberson and Teterwak in the same manner as claim 1. 

Regarding claim 8, Roberson discloses a system further comprising one or more memories (Fig. 2, RAM, #312), the one or more memories configured to store: 
sequences of n-bit codes for waveform shapes (Detailed Description, [0057]);
 qualitative electromagnetic emissions (EME) information characterizing associations (Detailed Description, [0060-0073]) of 
fundamentals and at least some of the sequences of n-bit codes (Detailed Description, [0074-0079]); and state information about an application system (Detailed Description, [0063-0079], generally).  
Thus, it would have remained obvious to have combined Roberson and Teterwak in the same manner as claim 1. 

Regarding claim 9, Roberson discloses a wherein a first sequence of n-bit codes and a second sequence of n-bit codes are associated with the same fundamental frequency (Detailed Description, [0059], could change or not change frequency; See also Fig. 8, S804/806), and wherein the qualitative EME information comprises:
 a first characterization of harmonics of the fundamental frequency and first sequence of n-bit codes (Detailed Description, [0060-0061], “In some examples, the new waveform generator design also includes phase increment circuitry that can also be finely tuned to preserve harmonic properties of the waveform. The harmonic properties of the waveform may correspond to the amount of interference that negatively affects the waveform at the harmonics of the waveform”); and
a second characterization of harmonics of the fundamental frequency and the second sequence of n- bit codes (Detailed Description, [0060-0061], “In some examples, the new waveform generator design also includes phase increment circuitry that can also be finely tuned to preserve harmonic properties of the waveform. The harmonic properties of the waveform may correspond to the amount of interference that negatively affects the waveform at the harmonics of the waveform”).  
Thus, it would have remained obvious to have combined Roberson and Teterwak in the same manner as claim 1. 

Regarding claim 10, Roberson discloses a system further comprising selection logic configured to select a sequence of n-bit codes of the sequences of n-bit codes responsive to the state information and the qualitative EME information (Fig. 3 and Fig. 8, S804/806; Detailed Description, [0057] “one or more embodiments, the waveform generator may include synchronous digital circuitry that reads digital data from a RAM table and clocks the data into a digital-to-analog converter ( DAC) to create waveforms. For example, the waveform generator may include a digital block that outputs an 8-bit code that drives the DAC. The waveform generator may generate a waveform such as an arbitrary periodic analog voltage waveform. In some embodiments, the waveform is used as a sensing signal for capacitive sensing and a guard signal, Vguard. The Vguard guards the capacitance associated with capacitive touch sensing electrodes. The waveform generator may generate the shape of the sensing signal by populating the RAM table with samples of the waveform. Various circuit components of the waveform generator may be configured to address the RAM table during each half period of the waveform. In one or more embodiments, the sensing frequency of the sensing signal may be changed to avoid noises.”).  
Thus, it would have remained obvious to have combined Roberson and Teterwak in the same manner as claim 1. 

Regarding claim 11, Roberson discloses a touch sensing method (Roberson, Abstract, Summary, generally), comprising: 
(Detailed Description, [0057], “In  one or more embodiments, the waveform generator may include synchronous digital circuitry that reads digital data from a RAM table and clocks the data into a digital-to-analog converter ( DAC) to create waveforms”), wherein the first code or the waveform shape is associated with electromagnetic emissions (EME) at a touch sensing system below a limit (Detailed Description, [0060], “In some examples, the new waveform generator design also includes saturation circuitry and DC offset circuitry that permits more flexibility in generating the shape of the waveform such as a trapezoidal waveform, for example, to control electromagnetic interference (EMI) emission”);
 providing a first shaped reference signal for a driver responsive to the first code for the waveform shape (Detailed Description, [0063-0065]; Fig. 3; See also Fig. 5A-5C, wg_wave_val_pre and Roberson claim 4, “The waveform generator of claim 3, wherein the DC offset circuitry is further configured to output an offset signal to a digital-to-analog converter ( DAC), the DAC configured to output a waveform corresponding to the offset signal.”);
generating a drive signal for a touch sensor responsive to the first shaped reference signal (Fig. 2, display driver module, #208; Detailed Description, [0055]; and 
reporting a touch responsive to a changed signal level of the drive signal (Fig. 2, sensor module, #204; Detailed Description, [0053]).

Roberson does not disclose providing a first shaped reference signal for a touch-sensor driver responsive to the first code for the waveform shape.
Teterwak, in a similar field of endeavor, discloses a touch sensing method comprising:
providing a first shaped reference signal for touch-sensor driver responsive to the first code for the waveform shape. (Fig. 1, capacitance-to-amplitude converter, #20; Detailed Description, [0022]; Summary, [0005], “The capacitive sensing system can be implemented as part of any device that utilizes proximity or position, including, but not limited to, proximity and touch sensors such as a remote keyless entry system such as used by automobiles, and devices that utilize a touchscreen display, for example a cellular telephone, a personal digital assistant (PDA), a music player such as an MP3 player, and a computing device”; Fig. 1, DAC, #80; Detailed Description, [0025], “The first output is connected to a digital-to-analog converter (DAC) 80, which in turn outputs the analog excitation signal input to the capacitance-to-amplitude converter 20 via a low-pass filter 90. The second output is the digital LO signal input to the hybrid demodulator 30. The phase between the two output signals of the DDS sine wave generator 70 is adjusted to compensate for a phase shift in the capacitance-to-amplitude converter 20. The capacitance-to-amplitude converter 20 is an active circuit having some frequency response in the path from the excitation signal input to the converter output”).

It would have been obvious to one of ordinary skill in the art to have modified the driver of Roberson to include the teachings of Teterwak in such a way to provide specifically as a touch-sensor driver, as to perform the step of-- providing a first shaped reference signal for touch-sensor driver responsive to the first code for the waveform shape. The motivation to combine these arts is to account for and reduce EME within capacitive sensing systems such as touch screens (See Teterwak, Summary, 0005-0006]), which is in line with the problem to be solved within Roberson and the Instant Invention. The fact that both Roberson and Teterwak disclose touch sensing systems which aims to reduce EME below a certain level makes this combination more easily implemented. 

Regarding claim 12, this is met by the rejection to claim 2. 

Regarding claim 13, Roberson discloses a method further comprising: 
(Detailed Description, [0055-0057]);
 providing a second code for a waveform shape for the DAC responsive to detecting that a sampling rate has changed from a first sampling rate to a second sampling rate (Detailed Description, [0073-0074]);
 providing a second reference signal for the driver responsive to the second code for the second waveform shape  (Detailed Description, [0073-0074], “In one embodiment, flexibility when addressing the RAM table 312 enables flexibly changing the period of the waveform. In one or more embodiment, instead of moving one index per rising edge of the waveform generator clock signal, or moving two indices per rising edge of the waveform generator clock signal, a fractional number of indices per rising edge of the waveform generator clock signal may be moved. The truncation circuitry 307 in the waveform generator 300 may be configured for dropping certain bits, such as least significant bits (LSBs). The truncation circuitry 307 may include divide-by-64 operation circuitry 306 and floor operation circuitry 308 that enable six fractional bits of accumulation”);
 providing a second drive signal for the touch sensor responsive to the second reference signal (Detailed Description, [0084], “In one or more embodiments, as mentioned above, the sensing frequency is altered by the HALF_CYCLE_CNT. In one or more embodiments, to shift the sensing frequency while preserving the baseline, the sensing frequency may be changed by only changing the HALF_CYCLE_CNT, while keeping the PHASE_INC fixed”); and
measuring the second drive signal at the second sampling rate (See inter alia, Detailed Description, [0084-0088]; See again Detailed Description, [0055-0057]).  

Thus, it would have remained obvious to have combined Roberson and Teterwak in the same manner as claim 11. 

(Detailed Description, [0057], “In one or more embodiments, the sensing frequency of the sensing signal may be changed to avoid noises.”).  
Thus, it would have remained obvious to have combined Roberson and Teterwak in the same manner as claim 11. 

Regarding claim 15, this is met by the rejection to claims 4 and 5. 

Regarding claim 16, Roberson discloses a method further comprising:
performing a first touch measurement responsive to the providing the drive signal (Detailed Description, [0042], “In a first mode of operation, at least one sensor electrode within the capacitive pixels 205 may be utilized to detect the presence of an input object via absolute sensing techniques. A sensor module 204 in processing system 110 is configured to drive a sensor electrode using a trace 240 in each capacitive pixel 205 with a an absolute capacitive sensing signal and measure a capacitance between the sensor electrode and the input object based on the absolute capacitive sensing signal, which is utilized by the processing system 110 or other processor to determine the position of the input object”);
 providing a second code for a second waveform shape for the DAC responsive to detecting that state information for an application system has changed (Detailed Description, [0059], “One or more embodiments provide a new waveform generator design. The waveform generator design may allow more flexible access to a RAM table. In some examples, the waveform generator includes truncation circuitry allowing fraction bit access to the RAM table. The more fine granularity access to the RAM table may allow fine tuning changes to the number of clock cycles of the waveform generator clock signal and, accordingly, fine granularity to switching of the period of the waveform and, thereby, the sensing frequency. Greater flexibility in switching the sensing frequency may enable better interference immunity during sensing.”); 
providing a second shaped reference signal for the driver responsive to the second code for the second waveform shape (See inter alia, Detailed Description, [0059] [0073], “The greater flexibility in accessing the RAM table may also permit greater flexibility in defining the shape of the edge of the guarding voltage waveform generated by the waveform generator 300..”; Summary, [0005], “…the sensing signal by adjusting a number of clock cycles in a half period of the waveform, and circuitry configured to control a shape of the waveform by adjusting at least one of a phase increment value and a saturation limit value.”); 
providing a second drive signal for the touch sensor responsive to the second reference signal (Detailed Description, [0087], “In an illustrative example of switching sensing frequencies, an initial HALF_CYCLE_CNT=128, an initial PHASE_INC=1, an initial F.sub.DDSCLK=25 MHz, and the initial f.sub.sense=97.65 KHz. In one or more embodiments, to increase the sensing frequency to the next higher sensing frequency, the HALF_CYCLE_CNT may be changed to 127, giving f.sub.sense=98.425 KHz. In various embodiments, to increase the sensing frequency with stable baseline, the PHASE_INC=1 may not be changed. Further, in an embodiment, to increase the sensing frequency with stable harmonic properties, the PHASE_INC may be scaled as close as possible to 127/128 to PHASE_INC=1.0079”); and
performing a second touch measurement responsive to providing the second drive signal (Detailed Description, [0044-0047], “In a second mode of operation, sensor electrodes in the capacitive pixels 205 are utilized to detect the presence of an input object via transcapacitance sensing techniques. That is, processing system 110 may drive at least one sensor electrode in a capacitive pixel 205 with a transmitter signal and receive resulting signals using one or more of the other sensor electrodes in the capacitive pixel 205, where a resulting signal comprising effects corresponding to the transmitter signal. The resulting signal is utilized by the processing system 110 or other processor to determine the position of the input object”; See also Detailed Description, [0056]).  

Thus, it would have remained obvious to have combined Roberson and Teterwak in the same manner as claim 11. 

Regarding claim 17, Roberson discloses a method further comprising:
 determining that a harmonic associated with the second waveform shape has more favorable electromagnetic emissions (EME) characteristics responsive to the changed state information about the application system and qualitative EME information about harmonics associated with the second waveform shape (Detailed Description, [0060-0061], “In some examples, the new waveform generator design also includes saturation circuitry and DC offset circuitry that permits more flexibility in generating the shape of the waveform such as a trapezoidal waveform, for example, to control electromagnetic interference (EMI) emission...In some examples, the new waveform generator design also includes phase increment circuitry that can also be finely tuned to preserve harmonic properties of the waveform. The harmonic properties of the waveform may correspond to the amount of interference that negatively affects the waveform at the harmonics of the waveform.”).

Thus, it would have remained obvious to have combined Roberson and Teterwak in the same manner as claim 11. 


Claims 18-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., United States Patent Application Publication No. US 2015/0233998 A1.

Regarding claim 18, Roberson discloses a system for configuring a touch sensing system (See Roberson, Abstract, Summary, Fig. 1 generally) to control for electromagnetic emissions (EME) (Detailed Description, [0060]), the system comprising: 
a touch sensing system configured to detect touches at a touch sensor responsive to sensed signals (Fig. 2, sensor module, #204; Detailed Description, [0042]); 
and emissions control software that, when executed by a processor (Fig. 1, processing system, #110), is configured to: 
evaluate a shape of a reference signal used by the touch sensing system to detect the touches at the touch sensor responsive to the EME measurements and one or more emissions requirements (Detailed Description, [0057-0061], “In  some examples, the new waveform generator design also includes saturation circuitry and DC offset circuitry that permits more flexibility in generating the shape of the waveform such as a trapezoidal waveform, for example, to control electromagnetic interference (EMI) emission.”); and 
configure the touch sensing system to use an improved shape for the reference signal used to detect touches (See inter alia, Detailed Description, [0057-0061]; See also Detailed Description, [0073-0074], “…which may provide better control of electromagnetic interference (EMI) emissions, while maintaining a stable baseline…In one embodiment, flexibility when addressing the RAM table 312 enables flexibly changing the period of the waveform”).

Roberson does not explicitly disclose the functions of:

the improved shape corresponding to the EME measurements that is below the one or more emissions requirements.  

	Chen in a similar field of endeavor discloses software executed b6 a processor (See Chen, Fig. 1) configured to:
receive EME measurements obtained responsive to EME emitted by the touch sensor during a sensing operation (Detailed Description, [0017], “Systems and methods for sensing environmental changes using EMI signal sources as sensors are disclosed herein. The signal source may serve as a sensor in some examples by detecting changes in electromagnetic interference (EMI) signals generated by the signal source due to an environmental change, such as proximity of a person to the signal source, motion proximate the signal source, a gesture proximate the signal source, or a temperature change proximate the signal source… EMI signals generated by a device may be observable on a power line to which the device is coupled, or may be below a noise level until increased due to environmental changes, such as proximity, touch, or gestures”; See also Fig. 1 and Detailed Description, [0028-0029]); 
the improved shape corresponding to the EME measurements that is below the one or more emissions requirements. (Fig. 1-2, Detailed Description, [0035-0039], “Motion, touching, and hovering environmental changes may be sensed in a same manner. Variations in an EMI signal may indicate a proximity of a person and/or the manner of a gesture. In one embodiment, for example, motion, touching and/or hovering may cause the amplitude of the EMI signal to vary (e.g., increase), the fundamental frequency of the EMI signal to shift, and/or the energy of various harmonic frequencies of the EMI signal to be redistributed. These signal variations may result from disruption of an electric field emitted by a signal source 104, which may in turn result from the impedance of a person near a signal source 104. The additional impedance may cause an equilibrium of an oscillator to become imbalanced, ultimately resulting in variations in the EMI signal provided by the signal source 104. In other examples, the signal variations may result from amplification or other modulation of the EMI produced by driving circuitry when a device controlled by the driving circuitry (e.g. a LCD) consumes more power due in part to proximity or touch by a user, which proximity or touch may add a capacitance to portion of the liquid crystal display”; See next Detailed Description [0039-0042], “Generally, the EMI analysis engine may identify a start and a stop of a gesture event by, for example, identifying when a magnitude of the derivative of the EMI signal increases past a threshold (positive threshold for a start, negative threshold for a stop in some examples). In some examples, a summed and/or summed and filtered EMI signal may be used rather than the raw EMI signal itself, which may be noisy… The EMI analysis engine may analyze the processed EMI signal to identify instances at which one or more frequencies of the EMI signal exceeds one or more thresholds, and such instances satisfying one or more predetermined criteria may be identified as environmental changes” threshold represents an emission requirement).

It would have been obvious to one of ordinary skill in the art to have modified the system of Roberson to include the teachings of Chen’s EME sensor in such a way to provide the steps of receiving EME measurements obtained responsive to EME emitted by the touch sensor during a sensing operation; and the improved shape corresponding to the EME measurements that is below the one or more emissions requirements. The motivation to combine these arts is to set acceptable EME levels during operation of the touch panel (See Roberson, Detailed Description, [0060, 0073]) and controlling environmental changes that affect EME (See Chen, Detailed Description, [0017-0018]), which in turn improves operation and reduces interference.  

Regarding claim 19, Roberson discloses wherein the shape of the improved shape is characterized by one or more of a substantially flat top edge (See inter alia, Detailed Description, [0080], , “In one or more embodiments, the waveform generator 300 generates the flat-top portion 406 of the trapezoidal waveform 400 by the saturation circuitry 310”; Fig. 3), a rising edge having one or more non-monotonic portions, and a falling edge having one or more non-monotonic portions. 
Thus, it would have remained obvious to have modified to have combined Roberson and Chen in the same manner as described in claim 18. 

Regarding claim 20, Roberson discloses wherein the emissions control software is configured to select the improved shape responsive to detecting the improved shape minimizes EME with respect to other shapes of the reference signal (Detailed Description, [0073], “In some embodiments, the RAM table has 128 elements, that can be accessed in four ways: all 128 elements in the RAM, one by one; 64 elements in the RAM by accessing every other element in the RAM table; 32 elements in the RAM by accessing every fourth element in the RAM table; or 16 elements in the RAM by accessing every eighth element in the RAM table. In one or more embodiments, the waveform generator 300 has greater flexibility in accessing the RAM table. The waveform generator 300 may be able to access an expanded set of periods, which may improve immunity to interference. The greater flexibility in accessing the RAM table may also permit greater flexibility in defining the shape of the edge of the guarding voltage waveform generated by the waveform generator 300, which may provide better control of electromagnetic interference (EMI) emissions, while maintaining a stable baseline”).  
Thus, it would have remained obvious to have modified to have combined Roberson and Chen in the same manner as described in claim 18. 

(Detailed Description, [0036], “Historical data regarding one or more types of positional information may also be determined and/or stored, including, for example, historical data that tracks position, motion, or instantaneous velocity over time”; Seealso Detailed Description, [0073-0075]).  
Thus, it would have remained obvious to have modified to have combined Roberson and Chen in the same manner as described in claim 18. 

Regarding claim 22, Roberson in combination with Chen discloses every element of claim 18, and Chen further discloses wherein the one or more emissions requirements comprise emissions requirements defined by a standard (Detailed Description, [0039-0042]; threshold is a standard).  
Thus, it would have remained obvious to have modified to have combined Roberson and Chen in the same manner as described in claim 18, for the same combination rationale of setting acceptable EME levels during operation of the touch panel (See Roberson, Detailed Description, [0060, 0073]) and controlling environmental changes that affect EME (See Chen, Detailed Description, [0017-0018]), which in turn improves operation and reduces interference.  

Regarding claim 23, Roberson in combination with Chen discloses every element of claim 18, and Chen further discloses wherein the one or more emissions requirements comprise emissions requirements defined by customer requirements (Detailed Description, [0039-0042]; See also Detailed Description, [0088], see chosen threshold, “That is, it is desirable to only consider changes in summed energy that are abrupt as well as large in magnitude. A threshold value of 25 dB/dt (dt=20 frames, 0.327 s) may be chosen, which has good sensitivity to sensing hovers and other gestures while still maintaining a low false positive rate”).  
It would have been further obvious to have combined the system of Roberson with Chen to provide wherein the one or more emissions requirements comprise emissions requirements defined by (See Chen, Detailed Description, [0088]) while providing user adjustable preferences. 

Regarding claim 24, Roberson in combination with Chen discloses every element of claim 18, and Chen further disclose further comprising an emissions measurement equipment configured to provide EME measurements responsive to EME exhibited by the touch sensor (Fig, 1; Detailed Description, [0019-0031], “The EMI monitoring system 102 may further include any number of input and output components such as, but not limited to, keyboards, mice, touch screens, network interfaces, or combinations thereof. Accordingly, the EMI monitoring system 102 may be implemented using generally any computing system or controller programmed to perform the functions described herein, e.g. EMI analysis for sensing of environmental changes. …Environmental changes that may be sensed in accordance with embodiments of the present invention include, but are not limited to, motion, a hover of a user hand near a signal source, a user touching a signal source, a user touching a signal source housing (e.g., bulb itself, shade, stand, display screen, display housing)”).  
Thus, it would have remained obvious to have modified to have combined Roberson and Chen in the same manner as described in claim 18, for the same combination rationale of setting acceptable EME levels during operation of the touch panel (See Roberson, Detailed Description, [0060, 0073]) and controlling environmental changes that affect EME (See Chen, Detailed Description, [0017-0018]), which in turn improves operation and reduces interference.  

Regarding claim 26, Roberson discloses every element of claim 25 and further discloses wherein the providing the reference signals during the sensing operation comprises: 
(Fig. 3, waveform generator, #300; Detailed Description, [0074], “In one embodiment, flexibility when addressing the RAM table 312 enables flexibly changing the period of the waveform. In one or more embodiment, instead of moving one index per rising edge of the waveform generator clock signal, or moving two indices per rising edge of the waveform generator clock signal, a fractional number of indices per rising edge of the waveform generator clock signal may be moved”); 
providing a second reference signal during a second sensing operation, the second reference signal having a second shape (Detailed Description, [0074-0077], “…flexibility when addressing the RAM table 312 enables flexibly changing the period of the waveform. In one or more embodiment, instead of moving one index per rising edge of the waveform generator clock signal, or moving two indices per rising edge of the waveform generator clock signal, a fractional number of indices per rising edge of the waveform generator clock signal may be moved. The truncation circuitry 307 in the waveform generator 300 may be configured for dropping certain bits, such as least significant bits (LSBs). The truncation circuitry 307 may include divide-by-64 operation circuitry 306 and floor operation circuitry 308 that enable six fractional bits of accumulation. For example, the divide-by-64 operation circuitry 306 may divide the accumulated PHASE_INC value from the accumulation circuitry 304 and the floor operation circuitry 308 drops a portion of the bits, resulting in factional bits. In some embodiments, the ability to increment the RAM address by a 6-bit fraction allows the waveform generator 300 to increment the RAM address by 1.0156 elements per rising edge of the clock cycle of the waveform generator clock signal. In one or more embodiments, the RAM table 312 may only store information for a single half period of the arbitrary waveform”; See also Fig. 4). 

Roberson does not explicitly disclose: 

determining that the first EME measurements is greater than an emissions requirement;
receiving second EME measurements during the second sensing operation; and 
determining that the second EME measurements are less than the emissions requirement.

Chen, in a similar field of endeavor, discloses a method comprising: 
receiving first EME measurements during the first sensing operation (Fig. 2, #205; Detailed Description, [0033-0035], “At a step 205, the EMI analysis engine of the EMI monitoring server 102 may receive an EMI signal from a signal source 104, for instance, over the power network 110…Touching a signal source 104 may include touching a shade, stand, or bulb of a lamp, or touching a screen or housing of a display, and hovering may include a person being within a determinable distance of a signal source 104”); 
determining that the first EME measurements is greater than an emissions requirement (Fig. 2, #215; Detailed Description, [0042-0043], “Accordingly, the instructions for EMI analysis 125 may include instructions for determining whether motion has occurred by detecting an increase of summed EMI above a threshold followed by a decrease in summed EMI above a threshold. In other embodiments, environmental changes may be sensed using different segmentation criteria. For instance, with reference to the aforementioned example, the increase and decrease of the summed energy of the EMI signal may be treated as separate respective environmental changes”);
receiving second EME measurements during the second sensing operation (Fig. 2, #205; Detailed Description, [0033-0035], “At a step 205, the EMI analysis engine of the EMI monitoring server 102 may receive an EMI signal from a signal source 104, for instance, over the power network 110…Touching a signal source 104 may include touching a shade, stand, or bulb of a lamp, or touching a screen or housing of a display, and hovering may include a person being within a determinable distance of a signal source 104”; measurements constantly done and repeatedly); and 
determining that the second EME measurements are less than the emissions requirement (Detailed Description, [0071], “FIG. 3E is a schematic illustration of plots of a derivative of the summed, averaged EMI signal for a plurality of detectable gestures in accordance with examples described herein. For example, the full hand touch 371 gesture may be detected based on a maximum amplitude occurring in a middle of the gesture event exceeding a threshold. The five-finger touch 372 gesture may be detected based on a maximum amplitude occurring in a middle of the gesture event below a threshold”).

It would have been obvious to one of ordinary skill in the art to have modified the method of Roberson to include the teachings of Chen in such a way to provide the steps of receiving first EME measurements during the first sensing operation; determining that the first EME measurements is greater than an emissions requirement; receiving second EME measurements during the second sensing operation; and determining that the second EME measurements are less than the emissions requirement. The motivation to combine these arts is to use sensors to sense environmental changes in the EME/EMI levels in order to control interference and respond accordingly to certain levels (See Chen, Detailed Description, [0017-0018]). The fact that the primary reference of Roberson also is aimed at solving the problem of acceptable EME/EMI levels makes this combination more easily implemented (See Roberson, Detailed Description, [0060-0061]).

Regarding claim 27, Roberson in combination with Chen discloses every element of claim 26, and Roberson discloses a method  further comprising selecting one of the first and the second shapes that corresponds to a lesser of the first and the second EME measurements (Detailed Description, [0057-0061], “The waveform generator may generate the shape of the sensing signal by populating the RAM table with samples of the waveform. Various circuit components of the waveform generator may be configured to address the RAM table during each half period of the waveform. In one or more embodiments, the sensing frequency of the sensing signal may be changed to avoid noises… . The more fine granularity access to the RAM table may allow fine tuning changes to the number of clock cycles of the waveform generator clock signal and, accordingly, fine granularity to switching of the period of the waveform and, thereby, the sensing frequency. Greater flexibility in switching the sensing frequency may enable better interference immunity… In some examples, the new waveform generator design also includes saturation circuitry and DC offset circuitry that permits more flexibility in generating the shape of the waveform such as a trapezoidal waveform, for example, to control electromagnetic interference (EMI) emission.”).  
Thus, it would have remained obvious to have modified to have combined Roberson and Chen in the same manner as described in claim 26.

Regarding claim 28, Roberson in combination with Chen discloses every element of claim 26, and Roberson discloses a method further comprising: 
determining changes to the first shape that might affect EME emitted by the touch sensor during a sensing operation (Detailed Description, [0057-0061], “One or more embodiments provide a new waveform generator design. The waveform generator design may allow more flexible access to a RAM table. In some examples, the waveform generator includes truncation circuitry allowing fraction bit access to the RAM table. The more fine granularity access to the RAM table may allow fine tuning changes to the number of clock cycles of the waveform generator clock signal and, accordingly, fine granularity to switching of the period of the waveform and, thereby, the sensing frequency. Greater flexibility in switching the sensing frequency may enable better interference immunity during sensing... In some examples, the new waveform generator design also includes saturation circuitry and DC offset circuitry that permits more flexibility in generating the shape of the waveform such as a trapezoidal waveform, for example, to control electromagnetic interference (EMI) emission.”); and 
selecting a sequence of n-bit codes corresponding to the second shape responsive to the determined changes (Detailed Description, [0073-0075], “In one embodiment, flexibility when addressing the RAM table 312 enables flexibly changing the period of the waveform. In one or more embodiment, instead of moving one index per rising edge of the waveform generator clock signal, or moving two indices per rising edge of the waveform generator clock signal, a fractional number of indices per rising edge of the waveform generator clock signal may be moved. The truncation circuitry 307 in the waveform generator 300 may be configured for dropping certain bits, such as least significant bits (LSBs). The truncation circuitry 307 may include divide-by-64 operation circuitry 306 and floor operation circuitry 308 that enable six fractional bits of accumulation. For example, the divide-by-64 operation circuitry 306 may divide the accumulated PHASE_INC value from the accumulation circuitry 304 and the floor operation circuitry 308 drops a portion of the bits, resulting in factional bits. In some embodiments, the ability to increment the RAM address by a 6-bit fraction allows the waveform generator 300 to increment the RAM address by 1.0156 elements per rising edge of the clock cycle of the waveform generator clock signal. In one or more embodiments, the RAM table 312 may only store information for a single half period of the arbitrary waveform.”) .

Roberson does not disclose:
detecting that the first EME measurements are not less than the emissions requirements;

Chen, in a similar field of endeavor, discloses a method comprising: 
(Detailed Description, [0042-0043], " Accordingly, the instructions for EMI analysis 125 may include instructions for determining whether motion has occurred by detecting an increase of summed EMI above a threshold followed by a decrease in summed EMI above a threshold. In other embodiments, environmental changes may be sensed using different segmentation criteria. For instance, with reference to the aforementioned example, the increase and decrease of the summed energy of the EMI signal may be treated as separate respective environmental changes”; See also Detailed Description, [0061, 0067]).
 It would have been obvious to one of ordinary skill in the art to have modified the combined method of Roberson and Chen to further include the steps of Chen to provide detecting that the first EME measurements are not less than the emissions requirements. The motivation is to use sensors to receive EME/EMI signals to determine thresholds to sense environmental change and provide an appropriate response (See Chen, Detailed Description, [0063] [0088], Fig. 2, S220). The fact that the primary reference of Roberson also is aimed at solving the problem of acceptable EME/EMI levels makes this combination more easily implemented (See Roberson, Detailed Description, [0060-0061]).

Regarding claim 29, Roberson in combination with Chen discloses every element of claim 28, and Roberson further discloses wherein the selecting the sequence of n-bit codes corresponding to the second shape comprises selecting at least some n-bit codes of the sequence of n-bit codes that correspond to the determined changes to the first shape (Detailed Description, [0074], “In one embodiment, flexibility when addressing the RAM table 312 enables flexibly changing the period of the waveform. In one or more embodiment, instead of moving one index per rising edge of the waveform generator clock signal, or moving two indices per rising edge of the waveform generator clock signal, a fractional number of indices per rising edge of the waveform generator clock signal may be moved. The truncation circuitry 307 in the waveform generator 300 may be configured for dropping certain bits, such as least significant bits (LSBs). The truncation circuitry 307 may include divide-by-64 operation circuitry 306 and floor operation circuitry 308 that enable six fractional bits of accumulation. For example, the divide-by-64 operation circuitry 306 may divide the accumulated PHASE_INC value from the accumulation circuitry 304 and the floor operation circuitry 308 drops a portion of the bits, resulting in factional bits”).  
Thus, it would have remained obvious to have modified to have combined Roberson and Chen in the same manner as described in claim 28. 

Regarding claim 30, Roberson in combination with Chen discloses every element of claim 28, and Roberson further disclose wherein the selecting at least some n-bit codes comprises selecting at least some n-bit codes that correspond to non-monotonic portions of the sequence of n- bit codes (Detailed Description, [0074], “In one embodiment, flexibility when addressing the RAM table 312 enables flexibly changing the period of the waveform. In one or more embodiment, instead of moving one index per rising edge of the waveform generator clock signal, or moving two indices per rising edge of the waveform generator clock signal, a fractional number of indices per rising edge of the waveform generator clock signal may be moved. The truncation circuitry 307 in the waveform generator 300 may be configured for dropping certain bits, such as least significant bits (LSBs). The truncation circuitry 307 may include divide-by-64 operation circuitry 306 and floor operation circuitry 308 that enable six fractional bits of accumulation. For example, the divide-by-64 operation circuitry 306 may divide the accumulated PHASE_INC value from the accumulation circuitry 304 and the floor operation circuitry 308 drops a portion of the bits, resulting in factional bits”; since Roberson shows waveforms that are non-monotic, selection a portion of the bits are also non-monotic).  
Thus, it would have remained obvious to have modified to have combined Roberson and Chen in the same manner as described in claim 28. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KWIN XIE/Primary Examiner, Art Unit 2626